DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the October 20th, 2021 Office action, claim 18 was newly added.  Claims 1-18 are currently pending.
This Office action is Final.
Allowable Subject Matter
Claims 4, 10, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record alone or in combination do not disclose the combination if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 20th, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner has carefully considered the Applicant’s arguments, however, they are not persuasive for the following reason (s):
The Applicant argues the cited combination does not disclose or suggest a method for creating an index, comprising:
dividing a document into a plurality of regions;
determining the number of times that a token appears in the plurality of regions, the token including at least one character in the document;
assigning respective weights to the plurality of regions based on relevance of the plurality of regions to the document; and
creating an inverted document linked list directed to the token based on the number of times that the token appears in the plurality of regions and the respective weights of the plurality of regions.  (emphasis added) (see page 8 of the Remarks)
Vailaya was cited to teach creating an inverted document linked list directed to the token based on the number of times that the token appears in the plurality of regions [see ¶0130, disclosing for each content word indexed, the document, the section and the paragraph from which this word comes from is stored; This is done by manipulating the word position value inside the Lucene index; Inside a Lucene inverted word index, each word is associated with the following logical pieces of information, as shown in Table 12].
see ¶0014, disclosing a weighting is applied to each keyword found in the sections of the documents, the weighting affecting the content score.
	Vailaya did not explicitly teach assigning respective weights to the plurality of regions.  (emphasis added)
	However, Datar was cited to teach the shortcoming assigning respective weights to the plurality of regions [see col. 1, lines 22-25, disclosing the determined order of importance can be used to assign a particular weight to each section or portion of the document; The weighted documents can then be indexed according to an assigned weight].  (emphasis added)
	It is noted the Applicant states, Datar only teaches that weights assigned to Document Object Model (DOM) nodes may be used for indexing, scoring, or ranking documents for a particular collection of Web pages.  Neither Vailaya nor Datar…disclose or suggest using weights assigned to sections of a document indicating section relevance to create an inverted document linked list for a specific token, see pages 8-9 of the Remarks.
	Further review of the reference discloses, “the weight generation engine 112 can generate weights that correspond to semantic importance of one or more DOM nodes. For example, a search term located in the title node of a particular document can indicate the document includes more semantically relevant information than an advertising node (e.g., an online ad) with the same search term located within the advertisement. As such, the weight generation engine 112 can assign a higher weighting to the title element and a lesser weighting to the advertisement element in a document object model, for example. In general, weight criteria can be determined from a location of the one or more search terms, a format of the one or more search terms, and a frequency count of the one or more search terms within the DOM. In some implementations, links within the documents can carry more weight if the text around the links is concerned with the targeted topic or search term(s),” see col. 5, lines 34-50.
	Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the indexing structure Table 12 of Vailaya, see ¶0130 to include an assigned particular weight to each section or portion of the document as taught by Datar, see col. 1, lines 22-25.
	The Applicant further argues that the cited combination does not teach a device including instructions to perform to the above argued limitations.
	The Examiner respectfully disagrees, Vailaya at least discloses, “in particular, methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave, disk drive, or computer-readable medium,” see ¶0373; also, Datar additionally discloses, “embodiments of the subject matter described in this specification can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a tangible program carrier for execution by, or to control the operation of, data processing apparatus,” see col. 12, lines 45-50.
	Therefore, a device is performing the required functions.
	For at least the above reason (s), the rejection of claims are being sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya et al. (US 2008/0263023 A1, also cited on the IDS dated 04/28/2020) hereinafter “Vailaya”, further in view of Datar et al. (US 8,538,989 B1, also cited on the IDS dated 04/28/2020) hereinafter “Datar”.
With respect to claims 1, 7 and 13, the Vailaya reference teaches a method, device and computer program product for creating an index [see ¶0027 and Fig. 1, disclosing a method for analyzing and indexing an unstructured or semistructured document], the method, device and computer program product comprising:
dividing a document into a plurality of regions [see ¶0150, disclosing in step 704 the document is converted to one or more text streams. Further, in step 706 the one or more text streams is analyzed for identifying paragraphs of the document, and in step 708 the paragraphs are grouped into sections];
determining the number of times that a token appears in the plurality of regions, the token including at least one character in the document [see Abstract, disclosing generating a content score for each of the documents based at least in part on a number of keywords found in the sections of each document];; and
creating an inverted document linked list directed to the token based on the number of times that the token appears in the plurality of regions [see ¶0130, disclosing for each content word indexed, the document, the section and the paragraph from which this word comes from is stored; This is done by manipulating the word position value inside the Lucene index; Inside a Lucene inverted word index, each word is associated with the following logical pieces of information, as shown in Table 12] and the respective weights of the plurality of regions. (emphasis added)
	Vailaya teaches the method, device and computer program product, as referenced above.
	While Vailaya teaches weighting, see ¶0014, disclosing a weighting is applied to each keyword found in the sections of the documents, the weighting affecting the content score.
	Vailaya does not explicitly teach assigning respective weights to the plurality of regions.  (emphasis added)
	However, Datar teaches assigning respective weights to the plurality of regions [see col. 1, lines 22-25, disclosing the determined order of importance can be used to assign a particular weight to each section or portion of the document; The weighted documents can then be indexed according to an assigned weight].  (emphasis added)
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the 
With respect to claims 2, 8 and 14, the combination of Vailaya and Datar teaches the method, device and computer program product of claims 1, 7 and 13, as referenced.  The combination further teaches dividing, based on a structure of the document, the document into a plurality of regions selected from a group consisting of a title, an abstract, one or more keywords, a text, and/or one or more references [Vailaya, see ¶0060, disclosing the entry module 310 further comprises the title of the TOC entry, subsections under this TOC entry, and a parent TOC entry that contains the current TOC entry].

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya and Datar, further in view of Vailaya (US 2011/0276564 A1, also cited on the IDS dated 04/28/2020) hereinafter “Vailaya ‘564”, further in view of Liu et al. (US 2005/0138548 A1, also cited on the IDS dated 04/28/2020) hereinafter “Liu”.
With respect to claims 3, 9 and 15, the combination of Vailaya and Datar teaches the method, device and computer program product of claims 1, 7 and 13.  The combination does not teach wherein creating an inverted document linked list directed 
However, Vailaya ‘564 teaches creating a token position list for the token, the token position list including at least one position where the token appears in the document and at least one of the weights corresponding thereto [see Abstract, disclosing wherein the fields and weights are encoded to word positions in the document, wherein the weights affect a score generated upon performing a query using the index].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the encoding process as taught by Vailaya ‘564.  Doing so would have further enhanced the index by incorporating additional comprehensive features about the terms in the documents.
The combination of Vailaya, Datar and Vailaya ‘564 teaches the method, device and computer program product, as referenced above.
The combination does not teach creating the inverted document linked list directed to the token by accumulating the at least one weight.
However, Liu teaches creating the inverted document linked list directed to the token by accumulating the at least one weight [see ¶0027, disclosing the tf-idf method may be used to calculate the weight of each term, that is, the weight of each term is: tf.times.idf, where tf is the frequency (times) of occurrence of the term in the document paragraph, idf=all_segments /term_segements, here all_segments is the number of all document paragraphs in the document, term_segments is the number of document paragraphs in which the term is contained; Weights of terms calculated in this way will lead to a result that a term with high occurrence frequency in a document paragraph would have a large weight and a term that appears in a wide range of the whole document would have a small weight].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the term frequency-inverse document frequency (TF-IDF).  Doing so would have enhanced the combination by allowing it to generate an inverted index that is based on the weights of terms having a frequency of occurrence in a document’s paragraph.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya and Datar, further in view Liu.
With respect to claims 5, 11 and 17, the combination of Vailaya and Datar teaches the method, device and computer program product of claims 1, 7 and 13.  The combination further teaches creating a token position list for the plurality of regions, the token position list including at least one position where the token appears in the plurality of regions [see ¶0130, disclosing for each content word indexed, the document, the section and the paragraph from which this word comes from is stored; This is done by manipulating the word position value inside the Lucene index; Inside a Lucene inverted word index, each word is associated with the following logical pieces of information, as shown in Table 12].  The combination does not teach creating the inverted document linked list directed to the token by accumulating respective products of the number of times that the token appears in the plurality of regions and the respective weights of the plurality of regions.
However, Liu teaches creating the inverted document linked list directed to the token by accumulating respective products of the number of times that the token appears in the plurality of regions and the respective weights of the plurality of regions [see ¶0027, disclosing the tf-idf method may be used to calculate the weight of each term, that is, the weight of each term is: tf.times.idf, where tf is the frequency (times) of occurrence of the term in the document paragraph, idf=all_segments /term_segements, here all_segments is the number of all document paragraphs in the document, term_segments is the number of document paragraphs in which the term is contained].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the term frequency-inverse document frequency (TF-IDF).  Doing so would have enhanced the combination by allowing it to generate an inverted index that is based on the weights of terms having a frequency of occurrence in a document’s paragraph.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya and Datar, further in view of Resnick et al. (US 2010/0287177 A1, also cited on the IDS dated 04/28/2020) hereinafter “Resnick”.
With respect to claims 6 and 12, the combination of Vailaya and Datar teaches the method and device of claims 1 and 7.  The combination does not teach modifying at least one of the respective weights assigned to the plurality of regions.
However, Resnick teaches modifying at least one of the respective weights assigned to the plurality of regions [see ¶0037, disclosing although the numerical indicia of the weights are not shown herein, in one embodiment, the numerical indicia may be provided on a vertical axis of each box (410)-(450); As the individual slide of each box is raised, the weight of the associated section is increased. Similarly, as the individual slide of each box is lowered, the weight of the associated section is decreased; Accordingly, the interface provides a graphical tool to support the allocation of weights to different sections of the intellectual property documents for creation of a profile].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the weight adjuster as taught by Resnick.  Doing so would have further enhanced the index of the combination index since it would allow the index to be fine-tuned according to the relevancy of sections of set of documents.

Conclusions/Points of Contacts
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165